                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO FLORIDA



SILVESTRE MONTILLA,            )
                               ) CASE NO.: 3:21-cv-00604
         Plaintiff,            )
                               )
    vs.                        )
                               )
                               )
CMRE FINANCIAL SERVICES, INC., )
                               )
                               )
         Defendant.            )
                               )
                               )

                                ANSWER TO COMPLAINT

                COMES NOW Defendant CMRE FINANCIAL SERVICES, INC.

(hereinafter “Defendant”), by and through its counsel of record, and hereby answers

the Complaint (the “Complaint”) of Plaintiff SILVESTRE MONTILLA (“Plaintiff”)

by admitting, denying and alleging as follows:

                                        COMPLAINT

           Defendant admits that Plaintiff sued Defendant for alleged violations of the

Fair Debt Collection Practices Act (FDCPA), however; Defendant denies that it

violated the FDCPA.

                               JURISDICTION AND VENUE

               1.   In response to Paragraph 1 of the Complaint and having filed a Notice

of Removal on June 16, 2021, Defendant admits that this Court has subject matter



{00153007;1}                                1
jurisdiction over Plaintiff’s claim under the FDCPA. Except as specifically admitted

to herein, Defendant denies the allegations in Paragraph 1 as it refers to jurisdiction

and venue in the County Court of the 4th Judicial Circuit in and for Duval County,

Florida.

               2.   Defendant denies the allegations contained in Paragraph 2 of the

Complaint as they refer to personal jurisdiction of the County Court of the 4th

Judicial Circuit in and for Duval County, Florida.

               3.   Answering Paragraph 3 of the Complaint, Defendant lacks sufficient

information to either admit or deny the amount in controversy and thereby denies

same at the present time. Defendant further denies the allegations contained in

Paragraph 3 as they refer to the jurisdiction of the County Court of the 4th Judicial

Circuit in and for Duval County, Florida.

               4.   Defendant denies the allegations contained Paragraph 7 of the

Complaint as they refer to venue of the County Court of the 4th Judicial Circuit in

and for Duval County, Florida.

                                           PARTIES

               5.   Defendant admits that Plaintiff is a natural person, but otherwise lacks

sufficient information to either admit or deny the allegations contained in Paragraph

5 of the Complaint. Except as specifically admitted to herein, Defendant denies the

allegations contained in Paragraph 5.


{00153007;1}                                 2
               6.    Answering Paragraph 6 of the Complaint, Defendant admits that it is a

California corporation with an address of 3075 E. Imperial Highway, #200, Brea,

CA 92821.             Except as specifically admitted to herein, Defendant denies the

allegations contained in Paragraph 6.

                                 DEMAND FOR JURY TRIAL

               7.    Answering Paragraph 7 of the Complaint, Defendant admits that

Plaintiff demands a jury trial.

                                  FACTUAL ALLEGATIONS

               8.    Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 8 of the Complaint, and thereby denies same at

the present time.

               9.    Answering Paragraph 9 of the Complaint, Defendant is informed that

Mori, Bean, and Brooks, Inc. (MBB) provided medical services to Plaintiff. Except

as specifically admitted to herein, Defendant lacks sufficient information to either

admit or deny the allegations contained in Paragraph 9 and thereby denies same at

the present time.

               10.   Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 10 of the Complaint, and thereby denies same at

the present time.




{00153007;1}                                 3
               11.   Answering Paragraph 11 of the Complaint, Defendant is informed that

MBB charged a fee for the medical services it provided to Plaintiff. Except as

specifically admitted to herein, Defendant lacks sufficient information to either

admit or deny the allegations contained in Paragraph 11 and thereby denies same at

the present time.

               12.   Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 12 of the Complaint and thereby denies same at

the present time.

               13.   Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 13 of the Complaint and thereby denies same at

the present time.

               14.   Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 14 of the Complaint and thereby denies same at

the present time.

               15.   Defendant lacks sufficient information to either admit or deny the

allegations contained in Paragraph 15 of the Complaint and thereby denies same at

the present time.

               16.   Answering Paragraph 16 of the Complaint, Defendant admits that MBB

placed a debt with Defendant to collect from Plaintiff. Except as specifically

admitted to herein, Defendant denies the allegations contained in Paragraph 16.


{00153007;1}                                4
               17.   Answering Paragraph 17 of the Complaint, Defendant admits that it

contacted Plaintiff regarding a debt. Except as specifically admitted to herein,

Defendant denies the allegations contained in Paragraph 17.

               18.   Answering Paragraph 18, Defendant admits that it is in the business of

collecting debts owed to another.             Except as specifically admitted to herein,

Defendant denies the allegations contained in Paragraph 18.

               19.   Answering Paragraph 18, Defendant admits that it is in the business of

collecting debts owed to another.             Except as specifically admitted to herein,

Defendant denies the allegations contained in Paragraph 18.

               20.   Defendant admits the allegations contained in Paragraph 20 of the

Complaint.

               21.   Defendant admits the allegations contained in Paragraph 21 of the

Complaint.

               22.   Defendant admits the allegations contained in Paragraph 22 of the

Complaint.

               23.   Answering Paragraph 23 of the Complaint, Defendant contends that the

allegations contained therein are vague, ambiguous, lack foundation and constitute

a legal conclusion.

               24.   Answering Paragraph 24 of the Complaint, Defendant contends that

Rule 69V-180.080 of the Florida Administrative Code speaks for itself.


{00153007;1}                                 5
               25.   Answering Paragraph 25 of the Complaint, Defendant contends that

Rule 69V-180.080 of the Florida Administrative Code speaks for itself.

               26.   Answering Paragraph 26 of the Complaint, Defendant contends that

Rule 69V-180.080(3)(e) of the Florida Administrative Code speaks for itself.

               27.   Answering Paragraph 27 of the Complaint, Defendant contends that

Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code speaks for itself.

               28.   Answering Paragraph 28 of the Complaint, Defendant admits that it

caused the letter (attached as Exhibit “A” to the Complaint) to be sent to Plaintiff.

               29.   Answering Paragraph 29 of the Complaint, Defendant contends that the

allegations contained therein constitute a legal conclusion and thereby denies same

at the present time.

               30.   Answering Paragraph 30 of the Complaint, Defendant contends that the

allegations contained therein constitute a legal conclusion and thereby denies same

at the present time.

               31.   Defendant denies the allegations contained in Paragraph 31 of the

Complaint.

                                      COUNT I.
                           VIOLATION OF 15 U.S.C. § 1692e(2)(A)

               32.   Defendant incorporates by reference all of the above paragraphs of this

Answer as though fully stated herein.



{00153007;1}                                  6
               33.   Answering Paragraph 33 of the Complaint, Defendant contends that

Fla. Stat. § 440.13(2)(a) speaks for itself.

               34.   Answering Paragraph 34 of the Complaint, Defendant contends that

Fla. Stat. § 440.13(13)(a) speaks for itself.

               35.   Answering Paragraph 35 of the Complaint, Defendant contends that

Fla. Stat. § 440.13 speaks for itself.

               36.   Answering Paragraph 36 of the Complaint, Defendant contends that

Section 1692e of the FDCPA speaks for itself.

               37.   Defendant denies the allegations in Paragraph 37 of Plaintiff’s

Complaint.

               38.   Defendant denies the allegations in Paragraph 38 of Plaintiff’s

Complaint.

               39.   Defendant denies the allegations in Paragraph 39 of Plaintiff’s

Complaint.

               40.   Defendant denies the allegations in Paragraph 40 of Plaintiff’s

Complaint.

               41.   Defendant denies that Plaintiff is entitled to any damages against

Defendant as requested in Paragraph 41.

               42.   Except as specifically admitted to above, Defendant denies each and

every allegation in the Complaint.


{00153007;1}                                7
                                  AFFIRMATIVE DEFENSES
                               FIRST AFFIRMATIVE DEFENSE
                                (Failure to State Cause of Action)
               43.   Plaintiff’s Complaint, and each cause of action contained therein, fails

to state facts sufficient to constitute a valid cause of action against Defendant.

                             SECOND AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)
               44.   Defendant is informed and believes and based thereon alleges that

Plaintiff’ Complaint, and each cause of action contained therein, or portions thereof,

is barred by the applicable statutes of limitations.

                              THIRD AFFIRMATIVE DEFENSE
                                     (Bona Fide Error)
               45.   As a separate, affirmative defense, assuming arguendo that Defendant

violated a statute alleged in the Complaint, which presupposition Defendant denies,

such violation was not intentional and resulted from a bona fide error,

notwithstanding the maintenance of procedures reasonably adapted to avoid any

such error.

                            FOURTH AFFIRMATIVE DEFENSE
                                (Conduct of Third Parties)
               46.   Plaintiff is not entitled to recover any damages, or any recovery

awarded should be reduced by the amount of damages which reasonably could have

been avoided, because Plaintiff failed to take reasonable steps to mitigate his

damages with respect to the matters alleged in the Complaint.



{00153007;1}                                  8
                            FIFTH AFFIRMATIVE DEFENSE
                         (Maintained Reasonable FDCPA Procedures)
               47.   As a separate, affirmative defense, Defendant alleges that at all times

alleged in the Complaint, Defendant maintained reasonable procedures created to

prevent any type of intentional or negligent violations of FDCPA.

                              SIXTH AFFIRMATIVE DEFENSE
                                   (No Proximate Cause)
               48.   As a separate, affirmative defense, Defendant alleges that Plaintiff’s

claims are, or may be, barred because the claimed injuries and damages were not

proximately caused by any acts or omissions of Defendant.

                            SEVENTH AFFIRMATIVE DEFENSE
                                      (Estoppel)
               49.   As a separate, affirmative defense, the Complaint, and each cause of

action alleged there against Defendant is barred by the conduct, actions, and

inactions of Plaintiff, which amount to and constitute an estoppel of the claims and

any relief sought by the Complaint.

                             EIGHTH AFFIRMATIVE DEFENSE
                                (FDCPA Damages are Limited)
               50.   As a separate, affirmative defense, Defendant alleges that if Plaintiff

was damaged in any sum or sums alleged, which Defendant denies, then Plaintiff’s

damages are limited by 15 U.S.C. §1692k.




{00153007;1}                                  9
                             NINTH AFFIRMATIVE DEFENSE
                                 (Compliance with Statute)
               51.   The conduct of Defendant at all times complied with all applicable

statutes, regulations and laws, including but not limited to the FDCPA; accordingly,

the Complaint and each purported cause of action alleged therein against Defendant

is barred.

                             TENTH AFFIRMATIVE DEFENSE
                                 (Mitigation of Damages)
               52.   Plaintiff is not entitled to recover any damages, or any recovery

awarded should be reduced by the amount of damages which reasonably could have

been avoided, because Plaintiff failed to take reasonable steps to mitigate his

damages with respect to the matters alleged in the Complaint.

                                 RESERVATION OF RIGHTS

               Defendant reserves the right to amend its answer and claims herein adding

additional parties, affirmative defenses, counterclaims, cross-claims, and/or third-

party claims, as additional investigation, discovery or circumstances warrant.

                                       JURY DEMAND

               WHEREFORE Defendant demands a Trial by Jury.

                           DEFENDANT’S PRAYER FOR RELIEF

               WHEREFORE, Defendant denies every request in Plaintiff’s prayer, and

prays that Plaintiff’s COMPLAINT be dismissed with prejudice, for its attorneys’



{00153007;1}                                10
fees and costs incurred herein, and for such further relief as the court deems just and

equitable.

                                              Respectfully submitted,

Dated: June 24, 2021                          Gray | Robinson, P.A.

                                        By: /s/ Jack M. Brennan
                                            Jack M. Brennan
                                            Florida Bar No. 98456
                                            GrayRobinson, P.A.
                                            301 E. Pine Street, Suite 1400
                                            Post Office Box 3068
                                            Orlando, Florida 32802-3068
                                            (407) 843-8880 Telephone
                                            (407) 244-5690 Facsimile
                                            Primary Email:
                                            Jack.Brennan@gray-robinson.com
                                            Secondary Email:
                                            Jessica.Rolon@gray-robinson.com
                                            Attorneys for Defendant,
                                            CMRE FINANCIAL SERVICES,
                                            INC.




{00153007;1}                          11
                                 CERTIFICATE OF SERVICE

               I hereby certify that on the 24th day of June 2021, the foregoing document is

being served this day on all counsel of record identified on the below Service List

via transmission of Notices of Electronic Filing generated by CM/ECF.

THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
THE LAW OFFICES OF JIBRAEL S. HINDI
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: (954) 907-1136

PAULA. HERMAN, ESQ.
Florida Bar No.: 405175
E-mail: paul@consumeradvocatelaw.com
CONSUMER ADVOCATES LAW GROUP, PLLC
4801 Linton Blvd., Suite 1lA-560
Delray Beach, Florida 33445
Phone: (561) 236-8851

JOEL A. BROWN, ESQ.
Florida Bar No.: 66575
E-mail: joel.brown@friedmanandbrown.com
FRIEDMAN & BROWN, LLC
3323 NW 55th Street
Fort Lauderdale, Florida 33309
Phone: (954) 966-0111

COUNSEL FOR PLAINTIFF


                                                     /s/ Jack M. Brennan
                                                     Jack M. Brennan




{00153007;1}                                  12
